Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Reasons for Allowance
1.	Claims 1-7 are allowed.  Claims 1 and 7 are independent.

2.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowable over the prior art of record.  The prior art does not teach an image reading device comprising a controller configure to selectively execute first conveyance control and second conveyance control on a first roller (or registration roller) and a second roller (or post-reading roller) arranged upstream and downstream, respectively, of an image reading position in the conveyance direction, based on a width of an original document being conveyed.  In the first conveyance control, the controller is configured to change a drive speed of the first and second rollers from a first speed to a second speed that is faster or higher than the first speed after the document reaches the first roller and before the document passes through the reading position, and to change the drive speed of the first and second rollers from the second speed to the first speed after the original document reaches the second roller and before the reading of the image of the document completes.  In the second conveyance control, the controller maintains the drive speed of the first and second rollers in a section from a position 

	Claim 7 is a method claim corresponding to allowable apparatus claim 1.
	Claims 2-6 depend on claim 1, directly or indirectly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
3.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Okawa et al. (US 2021/0218856 A1) discloses an original feeding device for feeding documents including small size documents.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674